Title: From Alexander Hamilton to John Adams, 9 September 1792
From: Hamilton, Alexander
To: Adams, John



My Dear Sir
Philadelphia Sepr. 9. 1792

I trust you are sufficiently convinced of my respect for and attachment to you to render an apology for the liberty, I am going to take unnecessary. I learnt with pain that you may not probably be here ’till late in the session. I fear that this will give some handle to your enemies to misrepresent—and though I am persuaded you are very indifferent personally to the event of a certain election, yet I hope you are not so as it regards the cause of good Government. The difference in that view is in my conception immense between the success of Mr. Clinton or yourself; and some sacrifices of feeling are to be made. But this is not the only relation, in which I deem your early presence here desireable. Permit me to say it best suits the firmness and elevation of your character to meet all events, whether auspicious or otherwise, on the ground where station & duty, call you. One would not give the ill disposed the triumph of supposing that an anticipation of want of success had kept you from your post.
You observe My Dr Sir, I speak without much menagement. You will ascribe it to my confidence and esteem. It is not necessary in any view to multiply words. I forbear it. But allow me to add that it is the universal wish of your friends you should be as soon as possible at Philadelphia.
I have the honor to remain very respectfully and truly Dr Sir Yr friend & Obed servant
A Hamilton
The Vice President
